Citation Nr: 1030062	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  05-35 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1998 to January 
1999 and from October 2003 to July 2004, with additional service 
in the Puerto Rico National Guard, from May 1998 to December 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for bilateral hearing loss.  In February 2009, the Board remanded 
the claim for additional development.   


FINDING OF FACT

It is at least as likely as not that the Veteran's current 
bilateral hearing loss is related to acoustic trauma incurred 
during active duty training in the Army National Guard.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss 
have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection for certain chronic diseases, including 
sensorineural hearing loss, will be rebuttably presumed if they 
are manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2009). 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d) 
(2009).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

Active military, naval, or air service includes any period of 
active duty training during which the individual concerned was 
disabled or died from a disease or injury incurred in or 
aggravated in line of duty, or any period of inactive duty 
training during which the individual concerned was disabled or 
died from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2009).  Active duty training includes full-time duty in the 
Armed Forces performed by Reserves for training purposes.  38 
C.F.R. § 3.6(c)(1) (2009).  Service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing active duty training, or from injury 
incurred or aggravated while performing inactive duty training.  
38 U.S.C.A. §§ 101(24) (West 2002), 106, 1131 (West 2002).  
Active duty also includes any periods of inactive duty for 
training during which an individual becomes disabled or dies from 
an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6 (2009).  
However, presumptive periods do not apply to active duty training 
or inactive duty training.  Biggins v. Derwinski, 1 Vet. App. 474 
(1991).

Impaired hearing will be considered a disability for VA purposes 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000, and 4000 Hertz are 40 decibels or more; when the 
thresholds for at least three of those frequencies are 26 
decibels; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran contends that his current bilateral hearing loss is 
related to acoustic trauma that he sustained during his second 
period of active service, or, in the alternative, acoustic trauma 
sustained during his many years of service in the Army National 
Guard, including a period of basic training (active duty for 
training) in 1998 and 1999.  Specifically, he contends that while 
in the Army National Guard, he was exposed to periodic noise on 
the firing range, and, during the Gulf War, was in close 
proximity to artillery fire.  

Although the RO requested the Veteran's service treatment records 
from the Puerto Rico National Guard on at least three occasions, 
the only records that have been determined to be available are 
from the National Personnel Records Center (NPRC), and are those 
related to the Veteran's second period of active service.  Those 
records reflect that on October 2003 entrance examination, the 
Veteran demonstrated bilateral hearing loss that qualifies as 
disability for VA purposes.  38 C.F.R. § 3.385 (2009).  At that 
time, the Veteran reported noticing some decrease in his hearing.  
In June 2004, the Veteran was diagnosed with bilateral mild to 
moderate hearing loss.  A June 2004 Statement of Medical 
Examination and Duty Status determined that the Veteran 
"probably had hearing loss problem while on mission."

Post-service VA treatment records reflect ongoing complaints of 
decreased hearing.

On November 2004 VA audiological examination, the Veteran was 
noted to be using hearing aids.  He reported that his hearing 
loss began some years ago.  He had been exposed to one year of 
military noise while in an artillery unit in the Gulf war, and 
had also been exposed to the noise of the firing range during his 
six and a half years in the Army National Guard.  He had 
occasional ear aches.  He denied any history of otitis media, or 
civilian or occupational noise exposure.  He was diagnosed with 
mild bilateral sensorineural hearing loss from 3000 Hz to 4000 
Hz.  

On September 2009 VA audiological examination, the Veteran 
reported experiencing bleeding from the right ear during firing 
range exercises in basic training.  The examiner reviewed the 
Veteran's service medical records, noting that the Veteran had 
mild sensorineural hearing loss in 2003, and mild to moderate 
hearing loss in 2004.  The examiner concluded that because the 
Veteran's hearing loss had not significantly changed prior to and 
just after his second period of active service, it was less 
likely than not that the Veteran's hearing loss was incurred 
during his second period of active service.  However, the 
examiner found it to be as least as likely as not that the 
Veteran's current hearing loss was related to noise exposure 
during his service with the Army National Guard.  In so 
concluding, the examiner explained that it was well known that 
exposure to high intensity and short duration noise, such as the 
type common to the military experience, caused permanent damage 
to the inner ear structures and resulted in irreversible hearing 
loss, as was likely the case for the Veteran.

Because in this case the Veteran's hearing loss has been 
medically linked to acoustic trauma that he sustained during his 
National Guard service, and, in particular, to the reported 
artillery noise while in basic training, service connection is 
warranted by resolving all doubt in the Veteran's favor.  Basic 
training is considered to be active duty for training, and 
service connection is applicable for disease or injury incurred 
during that time.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 2002).  
In that regard, the Veteran's statements of noise exposure in the 
National Guard and, during basic training in particular; and the 
loss of hearing following that noise exposure to be credible.  
The Veteran is competent to state that he noticed hearing loss 
after the drill exercises, and there is no indication in the 
claims file to contradict his statements, or to link his hearing 
loss to any other cause.  

Several attempts were made to obtain service treatment records 
from the Veteran's initial period of basic training; however, no 
records were received.  Thus, based on the record as it stands, 
the Veteran is presumed sound for purposes of his hearing at the 
time of entry into service in 1998.  In light of this finding, 
and based on the Veteran's credible statements, as well as the VA 
examiner's opinion regarding the etiology of the hearing loss, 
all doubt is resolved in favor of the Veteran, and entitlement to 
service connection for bilateral hearing loss is warranted.  It 
is as likely as not that the Veteran first suffered from a 
bilateral hearing loss while in service on active duty for 
training.  The September 2009 VA examiner has related the 
Veteran's current bilateral hearing loss to the acoustic trauma 
sustained while in the National Guard, including noise exposure 
sustained during basic training.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is granted. 



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


